           Case 3:19-cv-05645-VC Document 109 Filed 09/08/20 Page 1 of 2



 David J.F. Gross (SB# 290951)                      Robert E. Freitas (SBN 80948)
 Nick P. Chan (SB# 286925)                          rfreitas@fawlaw.com
 FAEGRE DRINKER BIDDLE & REATH LLP                  Jessica N. Leal (SBN 267232)
 1950 University Avenue, Suite 450
 East Palo Alto, CA 94303                           jleal@fawlaw.com
 Telephone: (650) 324-6700                          FREITAS & WEINBERG LLP
 Fax: (650) 324-6701                                350 Marine Parkway, Suite 200
 david.gross@faegredrinker.com                      Redwood Shores, CA 94065
 nick.chan@faegredrinker.com                        Telephone: (650) 593-6300
                                                    Facsimile: (650) 593-6301
 Timothy E. Grimsrud (pro hac vice)
 Kevin P. Wagner (pro hac vice)
 Lauren J.F. Barta (pro hac vice)                  Attorneys for Counterdefendant Surbhi Sarna
 Andrea I. Savageau (pro hac vice)                 and for Plaintiff Fortis Advisors, LLC
 FAEGRE DRINKER BIDDLE & REATH LLP
 2200 Wells Fargo Center                            Ian N. Feinberg (SBN 88324)
 90 South 7th Street                                Ifeinberg@feinday.com
 Minneapolis, MN 55402                              M. Elizabeth Day (SBN 177125)
 Telephone: (612) 766-7000                          eday@feinday.com
 Fax: (612) 766-1600                                Marc Belloli (SBN 244290)
 tim.grimsrud@faegredrinker.com                     mbelloli@feinday.com
 kevin.wagner@faegredrinker.com                     Nicholas Martini (SBN 237687)
 lauren.barta@faegredrinker.com                     nmartini@feinday.com
 andrea.savageau@faegredrinker.com                  FEINBERG DAY KRAMER ALBERTI
                                                    LIM TONKOVICH & BELLOLI LLP
 Attorneys for Plaintiffs Boston Scientific         577 Airport Blvd. Suite 250
 Corporation and Boston Scientific Scimed, Inc.     Burlingame, CA 94010
                                                    Telephone: (650) 825-4300

                                                    Attorneys for Defendant BioCardia, Inc.


                                UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


BOSTON SCIENTIFIC CORPORATION,                    Case No. 3:19-CV-05645-VC
BOSTON SCIENTIFIC SCIMED, INC., AND
FORTIS ADVISORS LLC,,                             (Related Case No. 3:20-cv-02829-VC)

                  Plaintiffs,                     [PROPOSED] ORDER GRANTING
                                                  JOINT MOTION FOR EXTENSION
      v.                                          OF DEADLINES TO RESPOND TO
                                                  BIOCARDIA’S SECOND AMENDED
BIOCARDIA, INC.,                                  ANSWER AND COUNTERCLAIMS

                  Defendant.

                                                  District Judge: Hon. Vince Chhabria

                                           1
                          [PROPOSED] ORDER ON JOINT MOTION TO EXTEND DEADLINES
                                                              No. 3:19-CV-05645-VC
Case 3:19-cv-05645-VC Document 109 Filed 09/08/20 Page 2 of 2
